Exhibit 10.5.3

 

TELEFLEX INCORPORATED

2008 Stock Incentive Plan

 

STOCK OPTION AGREEMENT

 

THIS STOCK OPTION AGREEMENT (this “Agreement”) is made as of ________________
(the “Grant Date”) between TELEFLEX INCORPORATED (the “Company”) and
________________ (referred to herein as “Participant”).

 

1.        On the Grant Date, the Company hereby grants to Participant the option
(the “Option”) to purchase ______________ shares of the Company’s common stock,
par value $1.00 per share (the “Shares”), pursuant and subject to the terms of
the Teleflex Incorporated 2008 Stock Incentive Plan (the “Plan”), a copy of
which has been delivered or made available to Participant and is incorporated
herein by reference.  Terms used in this Agreement with initial capital letters
without definition are defined in the Plan and have the same meaning in this
Agreement.  The Option granted hereby is [an Incentive Stock Option/a
Non-Qualified Stock Option].

 

2.        The purchase price per Share upon exercise of the Option is $______.

 

3.        Subject to the terms of the Plan, the Option shall vest and be
exercisable only during the period beginning one year after the date hereof and
ending ten years after the date hereof (the “Grant Expiration Date”).  During
such period, the Shares may be purchased according to the following schedule:

 

(a)        on or after the 1st anniversary of the date hereof, one-third of the
total number of Shares;

 

(b)        on or after the 2nd anniversary of the date hereof, an additional
one-third of the total number of Shares;

 

(c)        after the 3rd anniversary of the date hereof, the Option may be
exercised in full, i.e., the remaining one-third of the total number of shares.

 

The number of Shares, the Option price thereof and the rights granted hereby are
subject to adjustment and modification as provided in the Plan.  The total
number of Shares referred to in this Section means, at any relevant time, the
number of shares stated in Section 1 hereof as such number shall then have been
adjusted pursuant to the Plan.  Notwithstanding the foregoing, in the event of a
Change of Control prior to Participant’s Termination of Employment, the Option
shall vest in full.  

 

4.        Except as otherwise set forth in the Plan, if a Termination of
Employment occurs, (a) any portion of the Option that has not vested on such
date of Termination of Employment will automatically be forfeited and
Participant shall not be entitled to any further rights in respect thereof and
(b) in the case of a Termination of Employment that occurs by any reason other
than death, Disability or Retirement, Participant will have 90 days from the
date of Termination of Employment or until the Grant Expiration Date, whichever
period is shorter, to exercise any portion of the Option that is vested and
exercisable on the date of Termination of Employment; provided, however, that if
the Termination of Employment was a Termination for Cause, as determined by the
Administrator, the Option may be immediately canceled by the Administrator.  In
the case of a Termination of Employment that occurs due to (a) death or
Disability, (1) any portion of the Option that has not yet vested shall vest in
full as of the date of such Termination of Employment, and (2) the Option
(including any portion that shall have vested pursuant to the preceding clause
(a)(1)) shall remain exercisable for one year after such Termination of
Employment or the remaining term of the Option, if less; or (b) Retirement, the
terms relating to Participant’s exercise rights with respect to any portion of
the Option that is vested on the date of Termination of Employment shall be as
set forth in the Plan.

 

5.        Method of Exercise and Payment of Price.

 

(a)        Method of Exercise.  At any time when all or a portion of the Option
is exercisable under the Plan and this Agreement, some or all of the exercisable
portion of the Option may be exercised from time to time by written notice to
the Company, or such other method of exercise as may be specified by the
Company, including without limitation, exercise by electronic means on the web
site of the Company’s third-party equity plan administrator, which will:

 

(i)        state the number of Shares with respect to which the Option is being
exercised; and

 

(ii)        if the Option is being exercised by anyone other than the
Participant, if not already provided, be accompanied by proof satisfactory to
counsel for the Company of the right of such person or persons to exercise the
Option under the Plan and all applicable laws and regulations.

 

(b)        Payment of Price.  The full exercise price for the portion of the
Option being exercised shall be paid to the Company as provided below:

 

(i)        in cash;

 

(ii)        by check or wire transfer (denominated in U.S. Dollars);

 

--------------------------------------------------------------------------------

(iii)        subject to any conditions or limitations established by the
Administrator, other Shares which (A) in the case of Shares acquired from the
Company (whether upon the exercise of an Option or otherwise), have been owned
by the Participant for more than six months on the date of surrender (unless
this condition is waived by the Administrator), and (B) have a Fair Market Value
on the date of surrender equal to or greater than the aggregate exercise price
of the Shares as to which said Option shall be exercised (it being agreed that
the excess of the Fair Market Value over the aggregate exercise price shall be
refunded to the Participant in cash);

 

(iv)        subject to any conditions or limitations established by the
Administrator, by the Company’s retention of the number of Shares otherwise
issuable upon exercise of the Option at least equal to the exercise price (it
being agreed that any excess of the Fair Market Value of the retained Shares
over the aggregate exercise price shall be refunded to the Participant in cash);

 

(v)        consideration received by the Company under a broker-assisted sale
and remittance program acceptable to the Administrator; or

 

(vi)        any combination of the foregoing methods of payment.

 

6.        The Option shall be transferable only at Participant’s death, by
Participant by will or pursuant to the laws of descent and distribution.  

 

7.        This Agreement shall be governed by the laws of the State of Delaware,
without regard to principles of conflicts of law, except to the extent
superseded by the laws of the United States of America.  The parties agree and
acknowledge that the laws of the State of Delaware bear a substantial
relationship to the parties and/or this Agreement and that the Option and
benefits granted herein would not be granted without the governance of this
Agreement by the laws of the State of Delaware.   In addition, all legal actions
or proceedings relating to this Agreement shall be brought exclusively in state
or federal courts located in the Commonwealth of Pennsylvania and the parties
executing this Agreement hereby consent to the personal jurisdiction of such
courts.

 

8.        The parties agree that the interpretation of this Agreement shall rest
exclusively and completely within the sole discretion of the Administrator.  The
parties agree to be bound by the decisions of the Administrator with regard to
the interpretation of this Agreement and with regard to any and all matters set
forth in this Agreement.  The Administrator may delegate its functions under
this Agreement to an officer of the Company designated by the Administrator.

 

9.        The Company may, in its sole discretion, decide to deliver any
documents related to the Option grant hereunder and participation in the Plan or
future Options that may be granted under the Plan by electronic
means.  Participant hereby consents to receive such documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company, including the acceptance of option grants and the execution of
option agreements through electronic signature.

 

10.        All notices requests, consents and other communications required or
provided hereunder shall be in writing and, if to the Company, shall be
delivered or mailed to its principal office, and, if to Participant, shall be
delivered either personally or mailed to the address of Participant appearing on
the books and records of the Company.

 

11.        This Agreement, together with the Plan, contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto.  In the event of any
conflict between the provisions of this Agreement and the Plan, the provisions
of the Plan shall control.  This Agreement may not be modified, supplemented or
otherwise amended other than pursuant to a written agreement between Company and
Participant.  

 

12.        This Agreement is made for the benefit of the Company and any
Subsidiary employing the Participant during the term hereof.

 

13.        This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

 

 

TELEFLEX INCORPORATED

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Attest:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Participant

 

2